DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments: see Page 7, filed 04/29/2020, with respect to claims 12-31, in conjunction with amendments “receiving reference signals (RSs) from the BS; and transmitting, to the BS, the CSI comprising a first codebook index for a first dimension and a second codebook index for a second dimension, based on the RSs, wherein the first codebook index represents a first precoding matrix comprising one or more exponential functions dividing 2π by K and multiplying k, wherein k is within a range between 0 to K/2-1, wherein the second codebook index represents a second precoding matrix comprising one or more exponential functions dividing 2π by H and multiplying h, wherein h is within a range between 0 to H - 1 to, and wherein K, k, H and h are non-negative integers“ have been fully considered and are persuasive.

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

receiving reference signals (RSs) from the BS; and transmitting, to the BS, the CSI comprising a first codebook index for a first dimension and a second codebook index for a second dimension, based on the RSs, wherein the first codebook index represents a first precoding matrix comprising one or more exponential functions dividing 2π by K and multiplying k, wherein k is within a range between 0 to K/2-1, wherein the second codebook index represents a second precoding matrix comprising one or more exponential functions dividing 2π by H and multiplying h, wherein h is within a range between 0 to H - 1 to, and 	wherein K, k, H and h are non-negative integers” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Nam et al. (U.S Patent Application Publication No. US 2013/0308715 A1), which is directed to cellular wireless communication systems; and teaches that Subscriber stations 111-116 may be any wireless communication device; the mobile station 200 may be configured to receive multiple channel state information-reference signal (CSI-RS) configurations that may also be stored in the memory 260 and, a mobile can receive multiple CSI-RS configurations; each of H-CSI-RS and V-CSI-RS signals is precoded; a mobile station may be configured to receive a CSI-RS configuration from the network (or eNodeB) for facilitating the mobile station's estimates of horizontal and vertical channel state information (CSI), i.e., H-CSI and V-CSI and, derive the full channel matrix by applying a Kronecker product of the channel vectors individually H and Nv CSI-RS;                                                                       	Lee et al. (U.S Patent Application Publication No. US 2014/0098689 A1), which is directed to wireless communications system; and teaches that the WTRU may report CSI feedback to the base station that may be used by the base station when performing communications with the WTRU and the feedback information 808 may include a precoding matrix index/in a codebook, the channel state information, and/or other information that may be used by the precoder; the WTRU may report h-PMI and/or v-PMI according to the latest reported CPI type, indicating PMI in the horizontal and PMI in vertical and, the horizontal sub-component codebook may be selected, that the vertical sub-component codebook may be selected; and 
	Liu et al. (U.S Patent Application Publication No. US 2016/0269089 A1), which is directed to a Long Term Evolution (LTE) system; and teaches that a first type of precoding matrix indicator includes precoding matrixes (e.g., PMI1 and PMI2) for beam forming information corresponding to the horizontal direction and, horizontal-direction angel extension with equal horizontal angle distribution; a second type of precoding matrix indicator includes precoding matrixes (e.g., PMI3 and PMI4) for beam forming information corresponding to the vertical direction and, in vertical-direction angel extension with different vertical angle distribution; a combination of the first type PMI codebook and the second type PMI codebook is providing different angle extension to a vertical-direction and providing equal angle extension to a horizontal-direction and, a combination of the first type and the second type codebook is providing different angle extension to a vertical-direction multiple PMI while providing equal angle extension to a 

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving reference signals (RSs) from the BS; and transmitting, to the BS, the CSI comprising a first codebook index for a first dimension and a second codebook index for a second dimension, based on the RSs, wherein the first codebook index represents a first precoding matrix comprising one or more exponential functions dividing 2π by K and multiplying k, wherein k is within a range between 0 to K/2-1, wherein the second codebook index represents a second precoding matrix comprising one or more exponential functions dividing 2π by H and multiplying h, wherein h is within a range between 0 to H - 1 to, and 	wherein K, k, H and h are non-negative integers” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Pub. No.: US 2011/0216846 A1) entitled: “Method and User Equipment for Transmitting Precoding Matrix Information, and Method and Base Station for Configuring Precoding matrix”.

Kim et al. (Pub. No.: US 2008/0192849 A1) entitled: “MIMO Transmission with Rank-Dependent Precoding”.

Krishnamurthy et al. (Pub. No.: US 2014/0177683 A1) entitled: “Method and Apparatus for Antenna Array Channel Feedback”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/SAUMIT SHAH/Primary Examiner, Art Unit 2414